 GENERAL-SHO1.CGRPMATiol---_ .381'We therefore find that a question affecting commerce exists concern-ing the representation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.At the close of the hearing, the Petitioner amended its petitionto request the following units, excluding from each professional em-ployees, clerical employees, guards, and supervisors as defined in theAct :(a)A unit of all employees of the Employer at all its plants, in-eluding employees both at the- plants in Colorado County and at theplants at or near Romayor and Corriganor,in the alternative, shouldthe foregoing Employerwide unit be found inappropriate; (b) a, sepa-rate unit of all employees at the Employer's plants in ColoradoCounty, including employees at Alleyton, Altier, and Eagle Lake;and (c)a combined unit of all employees at the Employer's plantsat or near Romayor and Corriganor,should this combined unit-befound inappropriate, (1) a separate unit of employees at the Em-ployer's plants at Romayorand (2)another separate unit of employ-ees at the Employer's plant near Corrigan.The Employer took the position that the Employerwide unit pri-marily sought by the Petitioner was inappropriate, on the ground thatemployees at the Romayor and Corrigan plants should not be includedin the same unit with employees at the Colorado County plants.In view of the integration of the Employer's operations, we find, inaccordance with Petitioner's primary unit request, that an Employer-wide unit, including employees at all the plants, is appropriate.Upon the entire record herein, we find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:all employees of the Employer at all its plants, including employeesboth at the plants in Colorado County, Texas, located at Alleyton, Al-tier, and Eagle Lake, and at the plants at or near Romayor and Cor-rigan, Texas, excluding professional employees, clerical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]General Shoe CorporationandBoot&Shoe Workers'Union,AFL, Petitioner.Case No. 10-RC-3125. October 12,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edwin R. Hancock, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.114 NLRB No. 76. 382-DECISIONS OF^:NATIONAL ;LABOR. RELATIONS -BOARD-Upon the entire.record in thiscase,' the Board finds :-1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The hearing officer referred to the Board a motion made by theEmployer at the hearing to dismiss the petition on the grounds that :(1) The Petitioner is not a labor organization; (2) the Petitioner doesnot have a sufficient showing of interest; (3) The Shoe Industry Or-ganizing Committee, AFL, is a labor organization and is not in com-pliance with Section 9 (f), (g), and (h) of the Act; (4) the unit soughtis inappropriate for the purposes of collective bargaining; and (5) thePetitioner's showing of interest is of doubtful validity.For the samereasonsas stated inGeneral Shoe Corporation, 113NLRB 905, we findno merit in (1), (2), and (3), above. For reasons stated in paragraphnumbered 4,infra,we find no merit in (4).With respect to (5), thePetitioner's showing of interestis anadministrative matter not liti-gable by the parties at the hearing.Accordingly, the motion to dis-miss the petition is denied.After the close of the hearing, the Employer also filed a motion withthe Board requesting the Board to reinvestigate the Petitioner's show-ing of interest and to dismiss the petition.The Employer contendsthat : (1) There were approximately 136 employees on the Employ-er's payroll at its Fayetteville, Tennessee, operations when the instantpetition was filed; (2) after the petition was filed, about 70 of theseemployees signed the following statement : "I have not signed a cardfor the Union to representme asa General Shoe employee;" 2 and(3) about 9 employees are in the armed services and could not havepossibly signed authorization cards, and, therefore, the Petitioner'sshowing of interest is of questionable authenticity, citingGlobe IronFoundry,112 NLRB 1200. In that case over 70 percent of the em-ployees in the unit sought signed an affidavit that they had not know-ingly signed any authorizations for the union to represent them. Inview of the nature of that evidence, the Board concluded that reason-able cause existed for believing that the Petitioner's showing of inter=est was tainted by fraud, caused a further investigation concerning theadequacy of the showing of interest to be conducted, and, finally, dis-missed the petition upon being administratively satisfied that the Pe-iAt the hearingherein, the parties stipulated to incorporate by reference the entirerecords .ofGeneralShoeCorporation,Cases Nos. 10-RC-2998 and 10-RC-3065 (notreported in printed volumes of Board Decisions and Orders).Eleven other employeeswho were not employedby the Employer when the petition wasfiled also signed this statement.'- GENERAL SHOE CORPORATION'383titioner's showing of interest was inadequate. In the instant case,however, based upon the Employer's figures, 57 employees or about 42percent of the employees who were employed at the Fayetteville oper-ations when the petition was signed did not sign the aforesaid state-ment.Thus the evidence submitted by the Employer does not createa reasonable cause for believing that the Petitioner's showing of inter-est may have been tainted by fraud.We are administratively satisfiedwithout further investigation that the instant Petitioner has made anadequate showing of interest. In these circumstances, the Employer'smotion to the Board to reinvestigate the Petitioner's showing of inter-est and to dismiss the petition is hereby denied.4.The appropriate unit :The Petitioner seeks a unit of all the Employer's truckdrivers,warehousemen, and processing and miscellaneous employees employedat the Employer's Fayetteville, Tennessee, plant.The Employer con-tends that, because its operations are highly integrated, the appropri-ate bargaining unit should consist of all shoe manufacturing plants,including processing and supply terminals, of its Southern Shoe Man-ufacturing Division, which is comprised of about 30 installations inKentucky, Tennessee, Alabama, Georgia, and Mississippi.The Em-ployer contends further that the appropriate unit should include atleast the Fayetteville operations and the shoe manufacturing plants ofthe Southern Division which are serviced by it.3As a third conten-tion, the Employer insists that the smallest appropriate unit must con-sist of the Fayetteville operations and the Cowan and McMinnville,Tennessee, plants.There is no history of bargaining in the SouthernDivision either on a single or multiplant basis.The Fayetteville supply and processing terminal began its opera-tions in September 1951. It receives, sorts, grades, and warehousesraw materials used in the manufacturing of shoes, performs certainpreprocessing operations on some of the raw materials, and trans-ports them by Fayetteville trucks to certain plants in the SouthernDivision each week day according to schedules received from the cen-tral offices in Nashville, Tennessee.About 90 percent of the raw ma-terials received at Fayetteville is shipped from the Employer's mainsupply and processing terminal in Nashville.All of the raw ma-terials used by the Cowan and McMinnville plants are received fromFayetteville.Raw materials are furnished by the Fayetteville termi-nal to the remaining plants listed above in varying percentages.TheFayetteville trucks return the manufactured shoes from the variousplants to Fayetteville where some of the shoes are stored for fillingof customers' orders and others are consolidated for further shipment3 These plants are located at Atlanta, Carrollton,and Lawrenceville,Georgia;Ripley,Mississippi;Huntsville,Alabama,and Cowan,McMinnville,Waynesboro,Pulaski, Lewis-burg, and Tullahoma,Tennessee.The 63d Avenue supply and processing terminal atNashville;'Tennessee, also provides services for many of these plants. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDto shipping terminals at Huntsville, Alabama, and Nashville, Ten-nessee.All of the shoes manufactured by the Cowan and McMinnville-plants are stored at Fayetteville after being spot checked for qualityand are shipped to customers from that location. Some of the shoesmanufactured by the other plants, which are partially serviced bythe Fayetteville operations, are stored at Fayetteville for the fillingof customers' orders but a majority of these shoes are consolidated forimmediate shipment to other shipping terminals by Fayettevilletrucks.The minor defects found by the spot checking of the shoes atthe Fayetteville terminal are corrected at that location, while shoeswith serious defects are returned to the manufacturing plant of theirorigin for correction.Although the record contains evidence which appears to support theEmployer's unit contentions, there are many factors supporting theappropriateness of a unit confined solely to the employees of theFayetteville terminal.The manufacturing plants which are sup-plied with raw materials and services by the Fayetteville terminal arelocated at distances from about 37 miles to several hundred miles fromFayetteville.The Fayetteville terminal is under the supervision ofa separate local plant superintendent, who has the power to hire newemployees, to recommend the discharge of employees, to lay off em-ployees for limited periods of time, to grant up to 30 days' leave ofabsence to employees, and to make individual purchases of equipmentnot exceeding $100 in value.Grievances may be settled at a locallevel at the Fayetteville terminal.The Fayetteville employees haveseparate plantwide seniority for certain purposes. In view of thesecircumstances, and the further facts that there has been no prior his-tory of collective bargaining at the Fayetteville terminal and that no.union is seeking a unit of larger geographical scope, we find that asingle plant unit confined to the employees of the Fayetteville terminalis appropriate for the purposes of collective bargaining.4The parties are also in disagreement concerning the composition ofthe unit at the Fayetteville terminal.The Petitioner would excludeand the Employer would include the following employees : watchmen,,loaders, schedulers, maintenance employees, standards men, and shoeinspectors.Watchmen:The watchmen are not armed or deputized and have noauthority to discipline or report employees for violations of companyrules.A watchman is on duty only at night during the workweek,but on the weekends and holidays a watchman is on duty 24 hours perday.They spend about two-thirds of their time putting in new lightbulbs, sweeping floors, and performing general cleanup work.Theremaining one-third of their time is spent making rounds of the plantand punching a clock in accordance with a prearranged schedule. It*General Shoe Corporation,113 NLRB 905, and cases cited therein at footnote 9. GENERAL SHOE CORPORATION385is also a duty of the watchmen to call the proper authorities if theydiscover anyone breaking into the plant.We, therefore, find thatthey are guards within the meaning of Section 9 (b) (3) of the Act.Accordingly, we shall exclude them from the unit.'Loaders:Two employees called loaders work at the Tullahoma boxplant loading primarily the trailers from Fayetteville with boxes.They, also load some trailers from the 63rd, Avenue terminal at'Nash-.ville.Their payroll figures are sent.to Nashville from Tullahoma buttheir pay is charged by the payroll office in Nashville .to the-Fayette-ville terminal operations.Tullahoma is.approximately 50 miles fromFayetteville.These two employees do not perform any work atFayetteville,. and are not interchanged with any of. the employees atFayetteville.They are under.the supervision of the superintendentat Tullahoma who also determines the number of hours for them to.work.In these circumstances, we find that the loaders do not havea substantial community of interests with the employees working atthe Fayetteville terminal, and shall exclude them from the unit.Schedulers :Three of the nine schedulers employed by the Em-ployer schedule the casing of raw materials by indicating the, sizes,andmaterials that should be cased.In the performance of theirscheduling duties, these employees consult several times each day withthe employees performing the casing work.These three schedulersare under the supervision of the findings, consolidations, and casingsdepartment manager.Four other schedulers work on summarizing customers' orderswhich they obtain from the employees working in the processing area,and checking back orders. Two of these four schedulers also performsome order-filling and consolidations work.All four of these sched-ulers are supervised by the shipping and processing departmentmanager.Another scheduler writes receiving tickets for raw materials as they.are received from the check sheet and consult with the receiving menon the processing floor to ascertain the correct amounts and to correcterrors.The remaining scheduler checks and summarizes requisitions.on materials.These two schedulers are supervised by the,manager ofthe findings, consolidations, and casings department.All of the schedulers are hourly paid, punch the same time clocks asthe processing employees, and enjoy the same fringe benefits. In viewof these circumstances, and the fact that they are in daily contact withand under the same supervision as certain processing employees whomthe Petitioner seeks to include in the unit, we find that the schedulersare plant clerical employees, and shall also include them in the unit.Maintenance employees,, standards man,,and shoe inspectors,:Twomaintenance employees from the 63rd Avenue supply and processing5 Gene; atShoe Corporatoon, supra. 386DECISIONS,OF NATIONAL LABOR RELATIONS BOARD'terminal,atetteville terminal.When the superintendent of the Fayetteville ter-minal needs their services, he calls the superintendent of the 63rd Ave-nue terminal who instructs the two maintenance employees to'-go toFayetteville to perform the work. These two employees spend at Fay-etteville only the time needed to perform the required work and do notspend -a total of more than a few days each month working 'at theFayetteville terminal.They spend the remaining portion of theirtime working at the 63rd Avenue terminal. They are on the payroll-of the 63rd Avenue terminal and are under the supervision of itssuperintendent.A standards man is attached to the 63rd Avenue terminal,is 'on itspayrolland is under the supervision of its superintendent.He works3 days per week at the Fayetteville terminal, those 3 days being deter-mined by the superintendent of the 63rd Avenue terminal.His dutiesconsist of evaluating the efficiency of the processing employees in theirwork and establishing incentive quotas for those employees.His re-maining 2 days per week are spent at the 63rd Avenue terminal per-forming the same type of work.He does not punch a time clock at'Fayetteville and does not interchange with any of the Fayettevilleemployees.He was trained forhis job by takinga special trainingcourse at the Employer's expense.There is one shoe inspector from the central inspection staff at Nash-ville who is presently working at the Fayetteville terminal.His dutyis to spot check shoes for quality.The central inspection departmentmaintains a staff of about 6 of these inspectors who are assigned towork at the Employer's various plants and terminals for a period offrom 2 to 6 months on a rotating basis. They are paid on a monthlysalary basis, receive compensation equal to or slightly in excess of thedepartment managers at Fayetteville, and are on the ,payroll of thecentral inspection department at Nashville.They do not punch a timeclock at the Fayetteville terminal, do not interchange with any otheremployees working there, and are under the supervision of the centralinspection department at Nashville.In view of these circumstances, especially the fact that these threecategories of employees are not attached to the Fayetteville terminal,are not on its payroll,do not punch time clocks there, are not inter-changed with other Fayetteville employees, and are under the super-vision of supervisors located at Nashville,we do not believe that theyhave a sufficient community of interests with the Fayetteville -em-ployees to be included in the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act :- OWENS-ILLINOIS GLASS COMPANY-387All of the Employer's truckdrivers, warehousemen, and processingand miscellaneous employees employed at the Fayetteville, Tennessee,plant, including schedulers, but excluding the watchmen, loaders, andthe maintenance employees, standards man, and shoe inspectors fromthe 63rd Avenue supply and processing terminal located at Nashville,Tennessee, office clerical employees, professional employees, guards,and supervisors as defined in the Act.[Text, of Direction of Election omitted from publication.]Owens-Illinois Glass Company,PetitionerandAmerican FlintGlassWorkers' Union of North America,and its Local 700;AFL and Glass Bottle Blowers'Association of the UnitedStates and Canada, AFL, and its Local59.Case No. 8-RM-114.October 12, 1955SUPPLEMENTAL DECISION AND DIRECTION.Pursuant to a Decision and Direction.of Election 1 in the above-entitled proceeding, dated April 15, 1955, an election by secret ballotwas conducted on May 5, 1955, under the direction and supervision ofthe Regional Director for the Eighth Region, among the employees inthe forming department of the Employer's Toledo, Ohio, plant.Atthe conclusion of the election, the parties 2 were furnished a tally ofballots.The tally showed that 84 ballots were cast for the Flints,94 were cast for GBBA, and 44 were challenged. As the challengedballots were sufficient in number to affect the results of the election,the Regional Director investigated the issues raised by the challenges.On June 15, 1955, the Regional Director issued his report on chal-lenges.On June 24, 1955, Flints filed timely exceptions to the report.GBBA has filed no exceptions to the report.In the report on challenges, the Regional Director divided the namesof the challenged voters into three groups.'He recommended thatthe challenges to the voters in groups 1 and 2 be overruled and thatthe challenges to group 3 be sustained.1112 NLRB 172.O The Unions in the above caption are herein referred to as Flints and GBBA,respectively.8 Group 1 consists of employees Burford, Grames, Grzeyorczyk,Lehman, McGee, andShumante.Group 2 consists of employeesCarpenter, C. McCourt,M. McCourt,and Mingione.Group 3 consists of employees Arnold, Blowers,Clendenin,Dixon, Dyer,Ellis,Gobell,Graces,Hardison, Hehl, Helmet, Hoxtell,Jones, Lee,Lemmon, A. Luna, B.Luna, Mack,Marguerat,Maxuchowski, Ocker,K. Shope,M. Shope,Sine, Swiczkowski,Thomasson,Thompson,Thurman, Thomaszewski,V111aneal,White,Wlodarski,Yates, and Aywicznzki.114 NLRB No. 59.387644-56-vol' 114-26